PER CURIAM.
Jean Faden appeals the denial of her claim for unemployment benefits. The appeals referee found that appellant left her employment for good personal reasons but without good cause attributable to the employer. This finding of fact was adopted by the Unemployment Appeals Commission. The commission’s order is entitled to a presumption of correctness. We find no legal errors and appellant failed to show that the finding of ineligibility was not supported by competent, substantial evidence in the record. Therefore, because appellant left her job without good cause attributable to the employer, she is not eligible for unemployment benefits. See, e.g., Beard v. Dep’t of Commerce, 369 So.2d 382 (Fla. 2d DCA 1979).
DANAHY, A.C.J., and LAZZARA and FULMER, JJ., concur.